Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 4/29/2019.
Original claims 1-20 are pending.

Claims 2-6, 9-13 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1,  8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable 
Prakash et al. U.S. Patent application Publication no. 2019/0138934[hereinafter Prakash] in view of Choudary et al. U.S. Patent Application No. 2019/0385043[hereinafter Choudary].
As per claim 1, 8 and 15  Prakash discloses computer-implemented method comprising:
providing, by a processor, a first version of a global parameter to a first client and a second client(see fig. 2 and par. 0096, where variants of Gradient Descent (GD) algorithm. are provided to edge node 0022, 0026, 0030, receiving, from the first client, a first gradient, wherein the first gradient was computed by the first client based on the first version of the global parameter and a respective first local dataset of the first client(see par. 0096, where  at operation 221, each edge compute node 2101 computes a partial gradient, and at operation 224, the edge compute nodes 2101 individually provide their respective partial gradients to the master node 2112 once they complete their local calculations).
aggregating the first gradient with the selected version of the global parameter to determine an updated version of the global parameter(see par. 0039, 0125).
even though Prakash discloses determining whether the first version of the global parameter matches a most recent version of the global parameter(see par. 0035,  ach client compute node fetches a global model, updates the global model using its local data, and communicates the updated model to the central service); and based on determining that the first version of the global parameter does not match the most recent version of the global parameter, selecting a version of the global parameter(see par. 0123, 0124, where the computing node determines mod appropriate model based on their requirement and each client compute node fetches a global model, updates the global model using its local data, and communicates the updated model to the central service); and
In the event   Prakash does not clearly discloses determining whether the first version of the global parameter matches a most recent version of the global; and based on determining that the first version of the global parameter does not match the most recent version of the global parameter, selecting a version of the global parameter
Choudhary discloses systems that asynchronously train a machine learning model across client devices that implement local versions of the model while preserving client data privacy, including determining whether the first version of the global parameter matches a most recent version of the global(see par. 0027-008, 0086) and based on determining that the first version of the global parameter does not match the most recent version of the global parameter, selecting a version of the global parameter(see par. 0027-0028, 0072, where based on the comparison between global and local model a the client device selects the updated global version of the model). Therefore, 
  in this way generating  adjusted global parameters for the global machine learning model and send the adjusted global parameters to the client devices for implementation with their respective local machine learning models, the asynchronous training system can train highly accurate models based on thousands (or millions) of training samples without transmitting any client training data to a central server.



As per claim 7 and 14 , Choudary discloses the method of claim 1 further comprising providing the updated version of the global parameter to the first client and the second client(see 00027-0028, 0086).
     Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452